Exhibit 10.2
Execution Copy
Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission with a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. The location of an omitted portion is indicated by an asterisk within
brackets (“[*]”).
     THIS FIRST AMENDMENT TO THE CHOLESTEROL GOVERNANCE AGREEMENT is made as of
December 18, 2001, by and among MSP Distribution Services (C) LLC, MSP Marketing
Services (C) LLC, MSP Technology (US) Company LLC, Merck Cardiovascular Health
Company, Merck Technology (US) Company, Inc., Schering MSP Corporation, Schering
Sales Management, Inc., Schering Sales Corporation, Schering MSP Pharmaceuticals
L.P., MSP Singapore Company, LLC (the “Singapore Partnership”), MSD Technology
Singapore Pte. Ltd., MSD Ventures Singapore Pte. Ltd., Schering-Plough
(Singapore) Pte. Ltd., Schering-Plough (Singapore) Research Pte. Ltd., Schering
Corporation, Schering-Plough Corporation, a New Jersey corporation (“S-P”), and
Merck & Co., Inc., a New Jersey corporation (“M”).
     WHEREAS, the parties listed above are parties to the Cholesterol Governance
Agreement, dated as of May 22, 2000, (the “Governance Agreement”), and desire to
amend the Governance Agreement as provided in this First Amendment.
     NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.   Amendments to the Governance Agreement.

  1.1.   Section 1.2 of the Governance Agreement is hereby amended by adding the
following definitions in alphabetical order:

“Canadian General Manager” has the meaning set forth in Section 1.2 of the
Master Agreement.
“ECLAFE” has the meaning set forth in Section 1.2 of the Master Agreement.
“ECLAFE Cholesterol Business” has the meaning set forth in Section 1.2 of the
Master Agreement.
“EMEA General Manager” has the meaning set forth in Section 1.2 of the Master
Agreement.
“Far East Co-Marketing Country” has the meaning set forth in Section 1.2 of the
Master Agreement.
“Far East Operating Board” has the meaning set forth in Section 1.2 of the
Master Agreement.

 



--------------------------------------------------------------------------------



 



“Far East Co-Promotion Country” has the meaning set forth in Section 1.2 of the
Master Agreement.
“Far East Single Presence Country” has the meaning set forth in Section 1.2 of
the Master Agreement.
“Latin America” has the meaning set forth in Section 1.2 of the Master
Agreement.
“Master Agreement” means the Master Agreement, dated as of the date hereof, by
and among the Technology LLC, Singapore Partnership, M, Schering Corporation and
S-P.
“M Indemnified Parties” means M, its Affiliates and each of their respective
officers, directors, partners, shareholders, members, agents, representatives,
successors and assigns.
“MSP Technology Agreement” means the Limited Liability Company Agreement of MSP
Technology (US) Company LLC.
“S-P Indemnified Parties” means S-P, its Affiliates and each of their respective
officers, directors, partners, shareholders, members, agents, representatives,
successors and assigns.
“Special Damages” has the meaning set forth in Section 8.5.4 of this Agreement.
“U.S. Termination Assets” has the meaning set forth in Section 7.3(a) of this
Agreement.

  1.2.   The definition of “Interests” in Section 1.2 is amended by including
the following sentence at the end of such definition:

“For the purposes of this Agreement, “Interests” shall not include (x) the
Interests (as defined in the Master Agreement) of the Terminated Party and
(y) in the event the Master Agreement has been terminated prior to, and not
simultaneously with, this Agreement, the ECLAFE Termination Assets, if any (as
defined in the Master Agreement).”

  1.3.   The definition of “Standstill Period” in Section 1.2 is deleted in its
entirety and replaced with the following:

“Standstill Period” means the period beginning on the date hereof and ending
upon the later to occur of (x) three years after termination of this Agreement,
(y) three years after termination of the Respiratory Governance Agreement, and
(z) three years after termination of the Master Agreement.

2



--------------------------------------------------------------------------------



 



  1.4.   The second sentence of Section 5.1 of the Governance Agreement is
hereby amended by adding “in the Territory” after the words “The marketing of
each Cholesterol Product”.     1.5.   Section 5.2 of the Governance Agreement is
hereby deleted in its entirety and replaced with the following:

“Section 5.2. Product Recalls. Subject to Section 7.1(b), if an Executive
Sponsor in the Territory or an Executive Sponsor in an applicable ECLAFE region
believes that a recall of a Cholesterol Product is necessary in the Territory or
a country in ECLAFE, such executive sponsor shall notify his or her counterpart
executive sponsor, within forty-eight (48) hours of its determination. S-P, M,
the relevant Members and the relevant local M and S-P subsidiaries shall
cooperate to allow such recall to occur to the extent determined by the
Singapore Board (other than for safety which shall be solely governed by and
resolved pursuant to Section 7.1(b)). The General Manager, EMEA General Manager
and the Canadian General Manager shall be responsible for the execution of such
recall of the Cholesterol Products in the region in which he or she serves as
the general manager. In Far East Co-Promotion Countries, the Far East Operating
Board shall be responsible for the execution of such recall of the Cholesterol
Products. In Latin America, Far East Co-Marketing Countries and Far East Single
Presence Countries, the local M and/or S-P Affiliates, as applicable, shall be
responsible for the execution of such recall of the Cholesterol Products.”

  1.6.   Section 7.1 of the Governance Agreement is hereby amended as follows:

  1.6.1.   The fourth and fifth sentence of subparagraph (b)A(x) is deleted in
its entirety and replaced with the following: [*]     1.6.2.   The third
sentence of subparagraph (b)A(y) is deleted in its entirety and replaced with
the following: [*]     1.6.3.   The second and third sentence of subparagraph
(b)B shall be deleted in its entirety and replaced with the following: [*]

  1.7.   The first sentence of Section 7.2(c) of the Governance Agreement is
hereby amended by inserting “(to the extent such Related Agreement and such
Material Breach directly relate to the Cholesterol Business)” after each of the
first two uses of “Related Agreement” in that sentence.     1.8.   The second
sentence of Section 7.2(c) of the Governance Agreement is hereby amended by
inserting “(to the extent such Related Agreement and such breach directly relate
to the Cholesterol Business)” after the first use of “Related Agreement” in that
sentence.

3



--------------------------------------------------------------------------------



 



  1.9.   Section 7.3(a) of the Governance Agreement is hereby deleted in its
entirety and replaced with the following:

“(a) General. With respect to any event of termination, each party shall
undertake, during the pendency of the procedure to determine whether such event
of termination has occurred and the implementation of the consequences of such
termination, to maintain the Cholesterol Business in the Territory as a going
concern, so that all of the rights, title and interests in the Companies (other
than the Singapore Partnership and the Technology LLC, to the extent the Master
Agreement is not being terminated prior to or simultaneously with this Agreement
pursuant to Section 7.2(b) [Bankruptcy], 7.2(c) [Material Breach due to a breach
of Section 9.9 [Standstill] of the Governance Agreement], Section 7.2(d) [Change
of Control] or [*] and the Cholesterol Businesses in the Territory may be
conveyed. The parties acknowledge that in the event of a termination of this
Agreement that results in one party acquiring the Interests of another party
hereto and the U.S. Termination Assets (as described below), if any, (i) the
acquiring party may determine to continue operating the Cholesterol Business
through one or more of the Companies, (ii) appropriate adjustments to the
Singapore Partnership Agreement shall be made to provide (A) that profit and
loss arising from the Cholesterol Business in the Territory shall be specially
allocated to the Party (or its Affiliates) that acquires the Interests of the
other Party and its Affiliates and (B) that, to the extent the Master Agreement
has not been, or is not being, terminated simultaneously with this Agreement
pursuant to Section 5.2.2 of the Master Agreement, that the assets and
liabilities of the Singapore Partnership, to the extent they relate to the
Cholesterol Business in the Territory (the “Singapore Termination Assets”) can
be sold as set forth in the last sentence of this Section 7.3(a), or the rights
thereto otherwise transferred, to the Terminating Party or its Affiliates
pursuant to this Section 7.3 and (iii) appropriate adjustment to the MSP
Technology Agreement will be made to provide that, to the extent the Master
Agreement has not been terminated or is not being terminated simultaneously with
this Agreement pursuant to Section 5.2.2 of the Master Agreement, the assets and
liabilities of MSP Technology Partnership, to the extent they relate to the
Cholesterol Business in the Territory (the “Technology Termination Assets,” and
together with the Singapore Termination Assets, the “U.S. Termination Assets”),
can be sold as set forth in the last sentence of this Section 7.3(a), or the
rights thereto transferred, to the Terminating Party or its Affiliates pursuant
to this Section 7.3. In the event of any such termination, the Parties will
enter into such agreements as are necessary or appropriate to provide for the
transfer of the U.S. Termination Assets and will endeavor in good faith to
arrange for such transfer to be effected in a manner that is tax efficient, to
the maximum extent reasonably practicable, to both the Terminated Party and the
Terminating Party, and any other

4



--------------------------------------------------------------------------------



 



agreements as may be necessary or appropriate to effectuate the foregoing.”

  1.10.   The first sentence of Section 7.3(d) of the Governance Agreement is
hereby amended by inserting “(other than the Singapore Partnership and
Technology LLC, to the extent this Agreement is not terminated prior to or
simultaneously with the Master Agreement) and US Termination Assets, if any,”
after “Companies,” and “of the Companies (other than the Singapore Partnership
and Technology LLC, to the extent this Agreement is not terminated prior to or
simultaneously with the Master Agreement) and US Termination Assets, if any,”
after “Interests” in the third and fourth sentences thereof.     1.11.  
Section 7.3(h) is amended by inserting the following sentence after the first
sentence: [*]     1.12.   Section 8.5 of the Governance Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 8.5. Indemnification.
Section 8.5.1. Indemnification by the Singapore Partnership. The Singapore
Partnership shall indemnify, defend and hold harmless the M Indemnified Parties
and the S-P Indemnified Parties from and against all Losses incurred or suffered
by any of them as a result of, arising from, or in connection with any claim,
action, proceeding or investigation of any Third Party relating to:
(a) the development, testing, use, marketing, distribution, promotion, supply or
sale of the Cholesterol Products in the Field in the Territory.
Notwithstanding the foregoing, no M Indemnified Party and no S-P Indemnified
Party shall be entitled to any indemnification pursuant to this Section 8.5.1 to
the extent the Loss for which indemnification is being sought is caused by the
gross negligence or willful misconduct of the party seeking indemnification.
Section 8.5.2. Indemnification by M. M shall indemnify, defend and hold harmless
the S-P Indemnified Parties and the Singapore Partnership from and against all
Losses incurred or suffered by any of them as a result of, arising from, or in
connection with:
(a) the breach by M of any of its representations, warranties or covenants in
this Agreement, the Development Agreement, any License Agreements, or any
governing document of any of the Companies, provided that no claim may be made
for indemnification under this Section 8.5.2 for breaches of representations or
warranties until the aggregate dollar amount of all such claims exceeds
$2 million;
(b) the gross negligence or willful misconduct by M or any of its Affiliates in
the performance of any of their obligations under this

5



--------------------------------------------------------------------------------



 



Agreement or the Related Agreements (other than manufacturing agreements or
packaging agreements);
(c) the development, testing, use, marketing, distribution, promotion, supply or
sale by M or its Affiliates of the Cholesterol Products outside the Field; or
(d) the development, testing, use, marketing, distribution, promotion, supply or
sale by M or its Affiliates (or Banyu Pharmaceutical Company, Ltd.) of the
Cholesterol Products in Japan to the extent such Cholesterol Products are
developed, tested, used, marketed, distributed, promoted, supplied or sold
either (i) under a Product Marketing Authorization that includes, directly or by
reference, data comprising “Merck Clinical IP”, “Schering Clinical IP” or “Merck
Formulation IP” (each as defined in the Development Agreement), or (ii) under a
trademark, tradename or other form of brand protection owned or used by the
Singapore Partnership.
Notwithstanding the foregoing, neither any S-P Indemnified Party nor the
Singapore Partnership shall be entitled to any indemnification pursuant to this
Section 8.5.2 to the extent the Loss for which indemnification is being sought
is caused by the gross negligence, willful misconduct or willful violation of
law of the party seeking indemnification.
Section 8.5.3. Indemnification by S-P. S-P shall indemnify, defend and hold
harmless the M Indemnified Parties and the Singapore Partnership from and
against all Losses incurred or suffered by any of them as a result of, arising
from, or in connection with:
(a) the breach by S-P of any of its representations, warranties or covenants in
this Agreement, the Development Agreement, any License Agreements, or any
governing documents of any of the Companies, provided that no claim may be made
for indemnification under this Section 8.5.3 for breaches of representations or
warranties until the aggregate dollar amount of all such claims exceeds
$2 million;
(b) the gross negligence or willful misconduct by S-P or any of its Affiliates
in the performance of any of their obligations under this Agreement or the
Related Agreements (other than manufacturing agreements or packaging
agreements);
(c) the development, testing, use, marketing, distribution, promotion, supply or
sale by S-P or its Affiliates of the Cholesterol Products outside the Field; or
(d) the development, testing, use, marketing, distribution, promotion, supply or
sale by S-P or its Affiliates of the Cholesterol Products in Japan to the extent
such Cholesterol Products are developed, tested, used, marketed, distributed,
promoted, supplied or sold either (i) under a

6



--------------------------------------------------------------------------------



 



Product Marketing Authorization that includes, directly or by reference, data
comprising “Merck Clinical IP”, “Schering Clinical IP” or “Merck Formulation IP”
(each as defined in the Development Agreement), or (ii) under a trademark,
tradename or other form of brand protection owned or used by the Singapore
Partnership.
Notwithstanding the foregoing, neither any M Indemnified Party nor the Singapore
Partnership shall be entitled to any indemnification pursuant to this
Section 8.5.3 to the extent the Loss for which indemnification is being sought
is caused by the gross negligence, willful misconduct or willful violation of
law of the party seeking indemnification.
Section 8.5.4. Indemnification Principles. For purposes of this Section 8.5,
“Losses” shall mean each and all of the following items: claims, losses,
liabilities, obligations, payments, damages, charges, judgments, fines,
penalties, amounts paid in settlement, costs and expenses (including, without
limitation, interest which may be imposed in connection therewith, costs and
expenses of investigation, actions, suits, proceedings, demands, assessments and
reasonable fees, expenses and disbursements of counsel, consultants and other
experts). Losses shall not include, and indemnification shall not be available
under this Section 8.5 for, (i) lost profits, punitive, special, indirect,
consequential, incidental, exemplary or other similar damages (collectively,
“Special Damages”), other than Special Damages payable to Third Parties.
Notwithstanding any provision in this Agreement or any Related Agreement, no
Party hereto or thereto shall seek or be entitled to receive any Special Damages
from any other Party, or its Affiliates, in connection with such Agreements.
Section 8.5.5. Claim Notice. A Party seeking indemnification under this Section
8.5 shall, promptly upon becoming aware of the facts indicating that a claim for
indemnification may be warranted, give to the Party from whom indemnification is
being sought a claim notice relating to such Loss (a “Claim Notice”). Each Claim
Notice shall specify the nature of the claim, the applicable provisions of this
Agreement under which the claim for indemnity arises, and, if possible, the
amount or the estimated amount thereof. No failure or delay in giving a Claim
Notice and no failure to include any specific information relating to the claim
(such as the amount or estimated amount thereof) or any reference to any
provision of this Agreement or other instrument under which the claim arises
shall affect the obligation of the Party from whom indemnity is sought except to
the extent such Party is materially prejudiced by such failure or delay.”

  1.13.   Section 9.17 of the Governance Agreement is hereby amended by adding
the following sentence to the end thereof:

“In addition, Section 7.1(b) (and any other provisions necessary to make the
provisions of Section 7.1(b) operative) shall survive any termination of this
Agreement for as long as the Master Agreement remains in effect.”

7



--------------------------------------------------------------------------------



 



2.   Effect. The Governance Agreement shall remain unchanged and in full force
and effect except as specifically amended by this First Amendment.   3.  
Governing Law. This First Amendment and the rights of the Parties hereunder
shall be interpreted in accordance with the laws of the State of Delaware, and
all rights and remedies shall be governed by such laws without regard to
principles of conflict of laws.   4.   Counterparts. This First Amendment may be
executed in any number of counterparts with the same effect as if all parties
hereto had signed the same document. All counterparts shall be construed
together and shall constitute one instrument.   5.   Termination. Without
limiting the provisions of Section 7.3(g) of the Governance Agreement, upon
termination of the Governance Agreement, the provisions added, amended or
modified by this First Amendment shall survive with respect to ECLAFE until
termination of the Master Agreement in accordance with its terms.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
to the Cholesterol Governance Agreement as of the date first above stated.
     [Signatures Omitted]

9